TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 24, 2015



                                     NO. 03-14-00324-CR


                        Juan Francisco Rodriguez-Linares, Appellant

                                               v.

                                 The State of Texas, Appellee




       APPEAL FROM 427TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in the trial court’s

judgment but that there was error requiring correction. Therefore, the court modifies the trial

court’s judgment on count one of the indictment to include a finding that appellant used a deadly

weapon other than a firearm when committing the aggravated sexual assault. We affirm the

judgment as modified. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.